PER CURIAM.
Willie King seeks a belated appeal, contending that he did not receive a copy of the order which denied his motion for post-conviction relief until after the time had passed for filing a timely notice of appeal. Upon consideration of the documentation Mr. King has offered in support of his claim and the respondent’s assertion that it is unopposed, we grant the petition.
Accordingly, Willie King is hereby granted a belated appeal from the order of the Circuit Court for Okaloosa County dated November 17, 1998, which denied post-conviction relief in case number 96-599-CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. See Fla.R.App. P. 9.140(j)(5)(D).
PETITION GRANTED.
BARFIELD, C.J., KAHN and DAVIS, JJ., concur.